DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Response to Amendment
The amendment filed on 07/22/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-12 and 14-16 are pending.

Information Disclosure Statement
The information disclosure statement filed 09/24/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no concise explanation of the relevance of the references cited.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  

Claim Rejections - 35 USC § 112(a)
The 35 U.S.C. 112(a) rejections of claim(s) 17 is withdrawn as a result of the amendment. 
Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 1, 5-6 and 12 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112(d)
The 35 U.S.C. 112(d) rejections of claim(s) 13 is withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brownbill GB 2203729 A in view of Tilton US 2008/011085 A1 and in further view of Baines et al. US 2006/0029455 A1, herein after referred to as Brownbill, Tilton and Baines respectively.
Regarding claim 1 Brownbill discloses a container (Fig. 1) with a lid (50 closure, Fig. 3) comprising: 
a container neck (10 neck, Fig. 1) surrounding an opening; 
at least one thread (16 lugs, Fig. 1) on the neck (10); 
at least one thread (56 lugs, Fig. 3) on the lid (50) for engaging the at least one thread (16) on the neck (10); 
a bump (60) at the lower part of the lid (50); 

and an engagement portion (15 shoulder, Fig. 1) of the neck (10) corresponding to an area where the bump (60) of the lid will engage the neck (10) when the lid (50) is in a fully engaged position, the engagement portion comprising a recess (28 slot, Fig. 1) adjacent to the end stop (32) for receiving and engaging the bump (60), and a ramp adjacent to the recess leading into or out of the recess (40 and 42 leading and trailing ramp surface, Figs. 1 and 2) by increasing the outer diameter of the neck adjacent to the recess (28), the engagement portion arranged such tactile feedback is produced by the engagement of the bump, the ramp the recess and/or the end stop when the lid is moved into the fully engaged position (page 7, lines 1-17 tactile feedback from resistance against overturning), 
wherein the engagement portion further comprises: an increase in width of the at least one thread (16) in the neck at the engagement portion (width of 16 is greater near 15 than at the area of 16 near to 20, Fig. 1) and wherein the recess (28) and the bump (60) are complementary in shape to each other and each comprise a rounded upper portion (upper portion of the bump 60 fits into the recess 28, which has a rounded corners as shown in Fig. 2 and the lugs are inclines at the same angles and thus have complementary shapes).
Brownbill is silent about audible feedback, although two surfaces interacting together will produce both audible and tactile feedback.
Tilton teaches a container (14) with a neck (28) with threads (16 and 18) on the neck and the lid with a bump (22 lug member) arranged in the engagement portion such that audible feedback is produced when the lid is moved into the fully engaged position (paragraph [0029], lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the threads and bump of Tilton that produce an audible 
Brownbill discloses substantially all the limitations of the claim(s) except for wherein the recess and the bump comprise a rounded upper portion, wherein the upper portion is defined as the portion of the bump and recess closest to the opening of the container when the container is standing upright and the lid is secured to the container.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the recess and bump  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
Baines teaches a container (1 bottle) with a lid (2 cap) wherein a recess (13 locking recess, Fig. 3a) and a bump (43 blade-shaped boss, Figs.4a-6) comprise a rounded upper portion (49 rounded radial top edges, Fig. 4a), wherein the upper portion (49) is defined as the portion of the bump and recess closest to the opening of the container when the container is standing upright and the lid is secured to the container (Figs. 5-6). Thus, Baines is evidence that it was well known in the art to have a recess and bump with complementary shapes that have rounded upper portions. Additionally, applicant has not stated any criticality to the shape of the recess and bumps and paragraph [0048] of the specification recites “other embodiments could have differently shaped bumps 32 (and recesses 26) for engagement”. 
Regarding claim 2 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the recess (28) extends vertically into the increase in width of the at least one thread (16) in the neck at the engagement portion (Figs. 1 and 2).
Regarding claim 3 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the ramp (42) comprises an increase in the outer diameter of the neck 
Regarding claim 4 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible and/or tactile feedback is produced from one or more of: the engagement of the bump (60) into the recess (28), the stopping of the bump (60) by the end stop (32, page 7 lines 1-5), the movement by the bump through the engagement portion, or the movement of the bump into or out of the recess.
Regarding claim 5 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein audible feedback produced comprises a click when the lid is disengaging from the container (the threads and bump are shaped the same on both sides, so it will make a click when twisted in either direction over the ramps).
Regarding claim 6 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible feedback produced when the lid is moved into a fully engaged position comprises a click (paragraph [0005] lines, 18-20).
Regarding claim 7 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible feedback has frequency intensity in the range of 0.00005 to 0.0036 watt per square meter (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the audible feedback frequency intensity is inherently in the recited range).
Regarding claim 8 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein an increase in thickness of the at least one thread (16) in the neck (10) at the engagement portion (Fig. 1 the thread increases in thickness close to 15) and/or the ramp increases torque required to bring the lid to a fully engaged position.
Regarding claim 9 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein a sound pressure level of the audible feedback is in the range of 20 to 120 dB (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the sound pressure level of audible feedback is inherently in the recited range).
Regarding claim 10 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible feedback has a duration of 0.01 seconds or more (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the audible feedback duration is inherently 0.01 seconds or more).
Regarding claim 11 Brownbill as modified discloses the container with lid of claim 1 and further discloses a plurality of bumps and a plurality of recesses of the neck for engagement by the plurality of bumps (page 2 line 29- page 3 line 11 and Fig. 1).
Regarding claim 12 Brownbill discloses a method of forming a lid and a container neck to produce audible and tactile feedback on engagement and disengagement, the method comprising: 
producing a lid (50) with at least one thread (56) and a bump (60) at a lower end; and producing a neck (10) with at least one thread (16) for engaging the at least one thread (58) on the lid (50), and an engagement portion (15) with a recess (28) for receiving the bump (60), an end stop (32) delineating the recess (28) and an increase in the at least one thread of the neck (16 increases at the portion near 15) and/or the outer diameter of the neck at the engagement portion, wherein the engagement portion (15) and bump (60) are formed to produce feedback by the engagement of the bump, the ramp, the recess and/or the end stop when the lid (50) is engaged (page 7, lines 1-17 tactile feedback from resistance against overturning), or disengaged from the neck, and wherein each of the recess (28) and the bump (60) are complementary in shape to each other and each comprise an upper rounded portion (upper 
Brownbill is silent about audible feedback, although two surfaces interacting together will produce both audible and tactile feedback.
Tilton teaches a container (14) with a neck (28) with threads (16 and 18) on the neck and the lid with a bump (22 lug member) arranged in the engagement portion such that audible feedback is produced when the lid is moved into the fully engaged position (paragraph [0029], lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the threads and bump of Tilton that produce an audible feedback as doing so is well known in the art and would yield predictable results. Additionally, audible feedback would provide the user with assurance that the lid is fully engaged with the neck of the container so it is fully closed and would prevent loss of lid or spillage from within the container (paragraph [0008], lines 5-7).
Brownbill discloses substantially all the limitations of the claim(s) except for wherein the recess and the bump comprise a rounded upper portion, wherein the upper portion is defined as the portion of the bump and recess closest to the opening of the container when the container is standing upright and the lid is secured to the container.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the recess and bump  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
Baines teaches a container (1 bottle) with a lid (2 cap) wherein a recess (13 locking recess, Fig. 3a) and a bump (43 blade-shaped boss, Figs.4a-6) comprise a rounded upper portion (49 rounded radial top edges, Fig. 4a), wherein the upper portion (49) is defined as the portion of the bump and recess closest to the opening of the container when the container is 
Regarding claim 14 Brownbill as modified discloses the container with lid of claim 10 and further discloses wherein the audible feedback has a duration of maximally 0.025 seconds (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the audible feedback duration is inherently maximally 0.025 seconds).
Regarding claim 15 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the rounded upper portion of the recess (13, Fig. 3a Baines) extends into the at least one thread (10 retaining lug, Figs. 1-4 Baines the rounded portion extends up into the cam surface 12 shown clearly in Fig. 3a).
Regarding claim 16 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the at least one thread (16) on the neck extends from an upper portion of the neck to the engagement portion (15) of the neck (Fig. 1, the thread does not extend from the top of the neck but it extends from an upper portion of the neck down to the engagement portion). 

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but have been considered moot because the new grounds of rejection relies on a new combination of references not specifically challenged in the argument. Applicant argues that Brownbill in view of Tilton does not teach or suggest each of the recess and the bump are complementary in shape to each other and each comprises a rounded upper portion, wherein the upper portion is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735